DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. US 2012/0227358 in view of Henning et al. US 2012/0296187 and Chong et al. US 2008/0269687.
Regarding claim 7, Larson discloses a physiological characteristic sensor assembly, comprising: 

an adhesive patch coupled to the physiological characteristic sensor ([FIG4][¶29] adhesive 206); and 
a pedestal removably coupled to the physiological characteristic sensor ([FIG4][¶29] pedestal 208), the pedestal including a first side opposite a second side and a first end opposite a second end ([FIG4] the top is considered a first side and the bottom is considered a second side. The first end is the end is the front of 208 at numeral 211 and the second end is the rear of 208 at numeral 206), with a sidewall that interconnects the first side and the second side (see annotated figure) and a longitudinal axis defined along the pedestal from the first end to the second end (see annotated figure), the pedestal including: 

    PNG
    media_image1.png
    645
    541
    media_image1.png
    Greyscale

Larson does not disclose at least one post that extends outwardly from a surface of the first side proximate the first end and is configured to form an interference fit with the sensor base in a first position in which the physiological characteristic sensor is coupled to the pedestal. Henning teaches a similar analyte sensing device that has posts extending outward from a first surface and configured to form an interference fit ([¶49,69,70][FIG4D] posts 406 fit with similarly sized holes 436 to form a snap-fit alignment otherwise known as an interference fit). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Larson 
Larson does not specifically disclose a removal recess defined through the sidewall at the second end having a first portion in communication with a second portion, the removal recess extends from the first side to the second side along an axis that is perpendicular to the longitudinal axis of the pedestal, the first portion having a first length that is less than a length of the second portion along a perimeter of the sidewall, the first length and the length of the second portion defined perpendicular to the axis of which the removal recess extends, and the second portion is configured to be positionable over the sensor base to apply a force to the sensor base in a second position in which the physiological characteristic sensor is uncoupled from the pedestal and deployed onto an anatomy. Chong teaches a similar analyte device that has a recess defined through the sidewall having a first portion and in communication with a second portion ([FIG4]), the removal recess extends from the first side to the second side along an axis that perpendicular to the longitudinal axis of the pedestal (see annotated figure), the first portion having a first length and the length of the second portion defined perpendicular to the axis of which the removal recess extends (see annotated figure) and the second portion is configured to be positionable over the sensor base to apply force to the sensor base in a second position in which the sensor is uncoupled and deployed onto an anatomy ([FIG6] applying a force to 103 would apply a force to the sensor base of 144). Therefore it would have been obvious to one of ordinary skill in the art at the time filing to combine the device of Larson with the recess of Chong in order to have the sensor connect and disconnect from the housing and electronics ([¶104]).


    PNG
    media_image2.png
    438
    601
    media_image2.png
    Greyscale


Regarding claim 9, Larson discloses the pedestal has a first end opposite a second end, the at least one post is defined near the first end and the post extends from the first side so as to be substantially parallel to the axis of which the recess extends ([¶49,69,70][FIG4D] posts 406). 
Regarding claim 11, Chong teaches the recess is substantially symmetric about the axis ([FIG4,5,6]).  
Regarding claims 12 and 25, Larson discloses the sensor assembly further comprising a sensor introducer coupled to the sensor base, the sensor introducer to introduce the sensor into an anatomy ([¶25] introducer 204) and Chong teaches the first portion of the recess is positionable about the sensor introducer and the second portion of the recess is positionable over the first base side of the sensor base ([FIG3-5] the first portion of the recess sits around the cannula within 144 and the second portion is positioned over 144 and 130). Therefore it would have been obvious to one of ordinary skill in the art at the time filing to combine the device of Larson with the recess of Chong in order to have the sensor connect and disconnect from the housing and electronics ([¶104]).
Regarding claims 13 and 24, Chong teaches the sensor base has a first base side opposite a second base side ([¶25][FIG3,4] base 202), the second base side is coupled to the 21UTILITY PATENT APPLICATION Attorney Docket No.: 009.5154 (C00016592.USU1)adhesive patch ([¶29] adhesive 206) and Chong teaches the first portion of the recess is positionable about the sensor introducer and the second portion of the recess is positionable over the first base side of the sensor base ([FIG3-5] the first portion of the recess sits around the cannula within 144 and the second portion is positioned over 144 and 130).  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 15 and 23, Chong teaches wherein the first portion has a first width and the second portion has a width defined from a perimeter of the pedestal at the second end ([FIG5]). Chong does not specifically disclose and the first width is greater than the width of the second portion; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chong to include the appropriate widths since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Larson discloses the adhesive patch is couplable to the first side of the pedestal and the adhesive patch defines at least one coupling bore through which the at least one post is received ([¶29,30] hole 200 for passing the needle 212).  
Regarding claim 17, Larson discloses the physiological characteristic sensor is a glucose sensor ([¶30]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/25/21 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791